            Case 1:16-cv-01102-CRC Document 36 Filed 07/02/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


ALAN BURKS, et al.,                             )
                                                )
                                                )
                        Plaintiffs,             )                 No. 16-cv-1102 (CRC)
                                                )
                  vs.                           )
                                                )
ISLAMIC REPUBLIC OF IRAN, et al.                )
                                                )
                                                )
                        Defendants.             )
________________________________________________)

                                   JOINT STATUS REPORT

       The United States, through its undersigned counsel, and Plaintiffs, through their

undersigned counsel, hereby file this joint status report in accordance with this Court’s April 19,

2019 minute order.

       1.       On March 6, 2019, Plaintiffs filed a motion to compel non-party Defense Threat

Reduction Agency (“DTRA”) to comply with a subpoena “seek[ing] various government reports

regarding three attacks on Plaintiffs” in Iraq from late 2006 to 2007. Pls.’ Mot. to Compel at 1-2,

ECF No. 31.

       2.       DTRA identified documents responsive to Plaintiffs’ subpoena, completed its

classification review of those documents, and on June 17, 2019, released to Plaintiffs redacted

versions of those documents.

       3.       Plaintiffs reviewed the documents and on Thursday, June 27, 2019, the parties

conferred. Plaintiffs identified certain follow-up requests regarding the Government’s

production.

       4.       The Government is currently following up on Plaintiffs’ requests.

                                                 1
            Case 1:16-cv-01102-CRC Document 36 Filed 07/02/19 Page 2 of 2



       5.       The parties need additional time to determine if any remaining issues can be

resolved without involvement of the Court. The parties will file a joint status report on or before

July 26, 2019, indicating the status of the dispute and proposing a further briefing schedule if

necessary.

       6.       Accordingly, the United States and Plaintiffs respectfully request that the Court

continue to stay the briefing on Plaintiffs’ pending motion to compel and order the parties to

submit a joint status report on or before July 26, 2019.



Dated: July 2, 2019                                Respectfully submitted,

JOSEPH H. HUNT                                     /s/ Steven R. Perles
Assistant Attorney General                         Steven R. Perles (D.C. Bar No. 326975)
                                                   Edward B. MacAllister (D.C. Bar No. 494558)
JACQUELINE COLEMAN SNEAD                           Joshua K Perles (D.C. Bar No. 1031069)
Assistant Branch Director                          PERLES LAW FIRM, PC
                                                   1050 Connecticut Ave., NW Suite 500
/s/ Vinita B. Andrapalliyal                        Washington, DC 20036
VINITA B. ANDRAPALLIYAL                            Tel: (202) 955-9055
Trial Attorney
United States Department of Justice                James P. Bonner
Civil Division, Federal Programs Branch            Patrick L. Rocco
P.O. Box 883, Benjamin Franklin Station.           FLEISCHMAN BONNER & ROCCO LLP
Washington, D.C. 20044                             447 Springfield Avenue, 2nd Fl.
Tel: (202) 305-0845                                Summit, NJ 07901
Fax: (202) 616-8470                                Tel: (908) 516-2045
Email: vinita.b.andrapalliyal@usdoj.gov
                                                   Attorneys for Plaintiffs
Attorneys for the United States
